                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


TODD W. BOYES

           Plaintiffs,

v.                                        Case No. 2:20-cv-00108

JOHN YOUNG,
JOHN FRAME,
DONALD AMES,
BETSY JIVIDIEN,
JARROD WILSON, and
CURTIS DIXON,

           Defendants.


                     MEMORANDUM OPINION AND ORDER


           Pending is the pro se plaintiff’s motion for partial

summary judgment, filed by the Clerk on February 22, 2021 (ECF

No. 43).


           In his motion, the plaintiff seeks summary judgment on

his Fourteenth Amendment due-process claims against defendant

Jarrod Wilson, a state magistrate who determined the plaintiff

had violated prison contraband rules and imposed disciplinary

sanctions on him, as well as defendant Donnie Ames, the

superintendent of the prison where the plaintiff is currently

incarcerated, who upheld Magistrate Wilson’s decision.    See ECF

No. 43.
           This action was previously referred to Dwane L.

Tinsley, United States Magistrate Judge, who, on May 28, 2021,

entered his Proposed Findings and Recommendations (“PF&R”)

regarding the current motion pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) (ECF No. 81).    With respect to Magistrate

Wilson, the Magistrate Judge found that, because he had not yet

been made a party to this case, the plaintiff’s summary-judgment

motion as to him is premature. 1   See ECF No. 81 at 1 n.1.   With

respect to defendant Ames, the Magistrate Judge found the

plaintiff had not sufficiently demonstrated that he was deprived

of a protected liberty or property interest implicating due-

process rights in the prison context, that any such deprivation

amounted to a violation of procedural due-process rights, or

that defendant Ames is liable (vicariously or otherwise) for any

violation of the plaintiff’s due-process rights.    See id. at 4-

7.   The Magistrate Judge thus recommended that the court deny

the plaintiff’s motion for partial summary judgment and leave

the matter referred to the Magistrate Judge for further

proceedings.   See id. at 1 n.1, 8.


           Objections to the PF&R were due June 14, 2021.


1 After the PF&R was entered, the Magistrate Judge granted the
plaintiff’s motion for leave to amend the complaint in order to
name Magistrate Wilson as a defendant. See ECF No. 90.

                                   2
Although the plaintiff did not timely submit objections, he did

submit an untimely reply brief in support of his motion for

summary judgment, which the Clerk filed on June 14, 2021.     See

ECF No. 85.   At a subsequent hearing before the Magistrate

Judge, the plaintiff requested that his reply brief be treated

as objections to the PF&R.   See ECF No. 90.   The court construes

the brief as the plaintiff’s objections and deems them timely

filed.


            Upon a timely objection, the court reviews a PF&R de

novo.    Specifically, “[t]he Federal Magistrates Act requires a

district court to ‘make a de novo determination of those

portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.’”   Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (emphasis in original) (quoting 28

U.S.C. § 636(b)(1)).


            In his reply brief, the plaintiff does not address the

Magistrate Judge’s reasons for recommending that the summary-

judgment motion be denied with respect to Magistrate Wilson. 2


2 In his reply brief, the plaintiff asserts that his motion also
sought summary judgment on his Fourteenth Amendment due-process
claims as to defendant Betsy Jividien. See ECF No. 85 at 1. A
review of the motion, however, shows that the plaintiff sought
summary judgment only as to Magistrate Wilson and defendant
                                3
With respect to defendant Ames, the plaintiff does not address

the Magistrate Judge’s finding that he failed to sufficiently

demonstrate the deprivation of a protected property or liberty

interest in the prison context.   And, to the extent the

plaintiff addresses the Magistrate Judge’s other reasons for

recommending that the summary-judgment be denied with respect to

defendant Ames, the court agrees with the Magistrate Judge’s

finding that the plaintiff has failed to demonstrate a violation

of his due-process rights or that defendant Ames is liable for

any such violation.


          Accordingly, it is ORDERED that:


     1.   the plaintiff’s objections to the PF&R, which have

          been construed from his untimely reply brief (ECF No.

          85), be, and hereby they are, overruled;


     2.   the Magistrate Judge’s PF&R (ECF No. 81) be, and

          hereby it is, adopted and incorporated herein;




Ames. See ECF No. 43. Accordingly, to the extent the plaintiff
objects to the PF&R on the ground that it recommends denial of
his summary-judgment motion with respect to defendant Jividien,
the objection is overruled.

                                  4
     3.   the plaintiff’s motion for partial summary judgment

          (ECF No. 43) be, and hereby it is, denied; and


     4.   this matter remains referred to the Magistrate Judge

          for further proceedings.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to the pro se plaintiff, all

counsel of record, any other unrepresented parties, and the

Magistrate Judge.


                                     ENTER: June 24, 2021




                                5
